                              Case 14-50333-btb       Doc 428    Entered 11/08/18 14:33:33       Page 1 of 4



                          1    Jeffrey L. Hartman, Esq., #1607
                               HARTMAN & HARTMAN
                          2    510 West Plumb Lane, Suite B
                               Reno, Nevada 89509
                          3    Telephone: (775) 324-2800
                               Fax: (775) 324-1818
                          4    notices@bankruptcyreno.com
                          5    Attorney for Jeri Coppa-Knudson, Trustee
                          6
                          7                           UNITED STATES BANKRUPTCY COURT
                          8                                      DISTRICT OF NEVADA
                          9
                        10     IN RE:                                        CASE NO.      BK-N-14-50333-BTB
                        11     ANTHONY THOMAS and                            CASE NO.      BK-N-14-50331-BTB
                               WENDI THOMAS,
                        12                                                   (Jointly Administered)
                               AT EMERALD, LLC,
                        13                                                   CHAPTER       7
                                               Debtors.
                        14                                                   EX PARTE MOTION FOR ORDER FOR
                                                                             EXAMINATION OF DOROTHY THOMAS
                        15                                                   PURSUANT TO F.R.BANKR.P. 2004 AND
                                                                             L.R. 2004
                        16
                                                                             Hearing Date: None Required
                        17                                               /
                        18              Jeri Coppa-Knudson, Chapter 7 Trustee (“Trustee”), by and through undersigned
                        19     counsel, Jeffrey L. Hartman, Esq., hereby makes the following ex parte motion for an order
                        20     authorizing the examination of Dorothy Thomas, which would include questions related to
                        21     the Anthony Thomas and Wendi Thomas case. In support thereof, the Trustee presents the
                        22     following legal authority:
                        23     I.       LEGAL AUTHORITY
                        24              1.     The Federal Rules of Bankruptcy Procedure (“F.R.Bankr.P.”) provide that an
                        25     examination may be secured by an ex parte motion. F.R.Bankr.P. 2004(a).
                        26              “On motion of any party in interest, the court may order the examination of any
                                        entity. … The court may for cause shown and on terms as it may impose order the
                        27              debtor to be examined under this rule at any time or place it designates, whether
                                        within or without the district wherein the case is pending.”
                        28     ///
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                              Case 14-50333-btb      Doc 428     Entered 11/08/18 14:33:33        Page 2 of 4



                          1    [F.R.Bankr.P. Rule 2004(d).]
                          2           2.      Local Rule 2004(b) provides that orders for examination may be signed by
                          3    the clerk if the date set for examination is more than fourteen (14) days from the date such
                          4    motion is filed.
                          5           3.      In compliance with Local Rule 2004(b), the date for the requested
                          6    examination will be more than fourteen (14) days from the date this ex parte motion is filed,
                          7    or if less than 14 days, will be by agreement with Dorothy Thomas individually.
                          8           4.      Trustee requests that the Rule 2004 Examination of Dorothy Thomas be
                          9    conducted on or after December 5, 2018 or at a time thereafter to be agreed to by the parties.
                        10            5.      Trustee further requests that the Order provide that the oral examination
                        11     continue from day to day until such examination is completed.
                        12            WHEREFORE, Trustee requests that this Court, through the Clerk, enter an order
                        13     pursuant to F.R.Bankr.P. 2004 and Local Rule 2004 authorizing Trustee’s counsel to
                        14     conduct a Rule 2004 Examination of Dorothy Thomas and for such other and further relief
                        15     as the Court deems proper. A copy of the proposed Order is attached hereto as Exhibit A.
                        16            DATED: November 8, 2018.
                        17                                                  HARTMAN & HARTMAN
                        18
                        19                                                  /S/ Jeffrey L. Hartman
                                                                            Jeffrey L. Hartman, Esq.
                        20                                                  Attorney for Jeri Coppa-Knudson,
                                                                            Trustee
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                                                                             2
Case 14-50333-btb   Doc 428   Entered 11/08/18 14:33:33   Page 3 of 4




                    EXHIBIT A
                              Case 14-50333-btb      Doc 428     Entered 11/08/18 14:33:33      Page 4 of 4



                          1
                          2
                          3
                          4
                          5
                          6
                          7    Jeffrey L. Hartman, Esq., #1607
                               HARTMAN & HARTMAN
                          8    510 West Plumb Lane, Suite B
                               Reno, Nevada 89509
                          9    Telephone: (775) 324-2800
                               Fax: (775) 324-1818
                        10     notices@bankruptcyreno.com
                        11     Attorney for Jeri Coppa-Knudson, Trustee
                        12                            UNITED STATES BANKRUPTCY COURT
                                                             DISTRICT OF NEVADA
                        13
                               IN RE:                                        CASE NO.      BK-N-14-50333-BTB
                        14                                                   CASE NO.      BK-N-14-50331-BTB
                               ANTHONY THOMAS and                            (Jointly Administered)
                        15     WENDI THOMAS,                                 CHAPTER 7
                        16     AT EMERALD, LLC,                              ORDER AUTHORIZING 2004
                                                                             EXAMINATION OF DOROTHY THOMAS
                        17                     Debtors.                      PURSUANT TO F.R.BANKR.P. 2004 AND
                                                                             L.R. 2004
                        18                                              /    Hearing Date: None Required
                        19              Upon review of the Ex Parte Motion for Rule 2004 Examination filed by Jeri Coppa-
                        20     Knudson (“Trustee”), through counsel, Jeffrey L. Hartman, Esq., for an order pursuant to
                        21     F.R.Bankr.P. 2004 to examine Dorothy Thomas, and good cause appearing,
                        22              IT IS HEREBY ORDERED that the Trustee is permitted to examine Dorothy
                        23     Thomas on or after December 5, 2018, at an as yet undetermined time and location, but
                        24     which will be nearby the residence of Dorothy Thomas in Saratoga, California, or such other
                        25     time or place as may be mutually agreed by the parties.
                        26     Submitted by:                                       HARTMAN & HARTMAN
                                                                                   /S/ Jeffrey L. Hartman
                        27                                                         Jeffrey L. Hartman, Esq.
                                                                                   Attorney for Trustee
                        28                                                  ####
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
